

christiantaubmanoffer_image1.gif [christiantaubmanoffer_image1.gif]


Redfin Corporation Employment Offer Letter


September 10, 2019


Christian Taubman
[***]
[***]


[***]
p. [***]


Dear Christian:


Congratulations! We’re writing to extend you an offer to work at Redfin!


Redfin Corporation (“Redfin”) is pleased to offer you a fulltime position with
our organization as the Chief Product Officer at our Redfin office located at
1099 Stewart St #600, Seattle, WA 98101.


We look forward to your first day of work on Monday, October 14. This date is
subject to change depending on our ability to complete your background check,
and schedule your training. We will notify you if there is a change to your
start date.


Your title, assignment, compensation, and the nature of your responsibilities
may change from time to time at Redfin’s discretion.  You will also be expected
to comply with Redfin’s rules, policies and procedures, which may be modified
from time to time.  The terms of this offer are detailed below.


Compensation:  Your gross salary annualized over one year will be $300,000,
subject to appropriate tax withholdings and deductions, and payable in
accordance with Redfin’s normal payroll cycle.  You are classified as an exempt
employee and your salary is intended to compensate you for all hours worked.
 Increases are based on your and Redfin’s performance and are not guaranteed.
 This is a full-time position.


Executive Bonus: Executive Bonus: Subject to the terms and conditions of
Redfin’s Bonus Compensation Policy, you may be eligible to earn a bonus up to
$100,000, based on Redfin’s performance against its goals; any bonus you earn
will be payable on an annual basis in the first quarter following the close of
the year. Your potential bonus will be pro-rated for the first year you work,
based on your actual start date and the number of days you worked in the
year.  Redfin’s Bonus Compensation Policy is subject to change as further
described therein.
Starting Bonus:  Starting Bonus:  Redfin will pay you $400,000 as a signing
bonus, subject to standard withholding and payroll taxes, paid in two
installments. The first installment of $200,000 will be paid on the first
payroll following your start date.  If for any reason your employment is
terminated prior to the one-year anniversary of your start date, you will be
responsible for reimbursing Redfin for the first installment of $200,000 in
full.
The second installment of $200,000 will be paid on pay date following the
one-year anniversary of your start date.  If for any reason your employment is
terminated after the one-year anniversary of your start date and prior to the
three-year anniversary of your start date, you will be responsible for
reimbursing Redfin for the second installment of $200,000 in full.
Restricted Stock Units (RSUs): Subject to approval of Redfin’s Board of
Directors, you will be granted an amount of Restricted Stock Units that have an
aggregate market value of $900,000 on the approval date based on the average
closing price of Redfin’s common stock for the thirty trading days immediately
prior to the approval date. 25% of the RSUs will vest on the one-year
anniversary of the RSUs’ vesting commencement date, subject to your continued
employment through such anniversary. The remaining RSUs will vest in 12 equal
amounts on a quarterly basis over the three years following such anniversary,
subject to your continued employment through each vesting date.  Redfin RSUs
have four vesting commencement dates per year (one fixed date per quarter).




--------------------------------------------------------------------------------




The vesting commencement date for your RSUs will be the first vesting
commencement date on or following your start date. Your RSUs will be subject to
Redfin’s 2017 Equity Incentive Plan, including vesting requirements.  No right
to any Redfin common stock is earned or accrued until such time that vesting
occurs.


Performance-Based Restricted Stock Units (PSUs): Subject to approval of Redfin’s
Board of Directors, you will be granted that number of Performance-Based
Restricted Stock Units (PSUs) that have a target aggregate fair market value of
$425,000 on the date of grant based on the average closing price of Redfin’s
common stock on the Nasdaq Global Select Market for the thirty trading days
immediately prior to such grant date.  PSUs will vest, at an amount ranging from
25% to 200% of the target amount, only to the extent that the Board certifies
that Redfin has achieved the aggregate gross profit metrics for the three-year
period from 2019 to 2021, as established by the Board. To the extent Redfin
doesn’t achieve the minimum aggregate gross profit thresholds, no PSUs will
vest.  Your PSU grant will be subject to the terms and conditions of Redfin’s
2017 Equity Incentive Plan and the Performance-Based Restricted Stock Unit Award
Agreement, including vesting requirements. No right to any Redfin common stock
is earned or accrued until such time that vesting occurs.


401 K: Redfin offers auto-enrollment into our 401(k) plan administered by
Transamerica for regular full-time and part-time employees. You may opt out of
the plan or make your own elections within the first two months after your start
date. If you take no action, you will be auto enrolled into the Plan on the
first of the month following two months of service. The initial auto-enrollment
is 3% of gross pay (including bonuses and all other pay) per pay period on a
pre-tax basis and will increase by 1% at the beginning of each year, up to a
maximum of 6%. Your contributions will be automatically invested into the
Vanguard® Target Retirement Target Date Fund designated for your age and
anticipated retirement date. Once enrolled, you may change your contribution
amounts, investment choices, and default increases at any time. The plan offers
a range of investment options and we encourage you to select the funds you feel
are best for you. Assistance with fund selection and contribution options is
available through our Plan’s consultants, ClearPoint Financial, at 888.557.6471
or coaching@clearpoint401k.com. If you wish to opt out of 401(k)
auto-enrollment, you must do so within the first two months of employment. You
may complete this opt out, or enroll and make your own investment choices,
online through www.ta-retirement.com. Part-time seasonal or temporary employees
are not auto enrolled and are eligible to participate after 1000 worked hours.
To enroll and make your own investment choices visit www.ta-retirement.com. This
is an intentionally brief summary of enrollment in the 401(k) Plan. Additional
information will be provided prior to eligibility.


At-Will Employment:  The employment relationship between you and Redfin will be
at-will. This means that the employment relationship is for no specific term and
may be terminated by either you or Redfin at any time for any or no reason, with
or without advance notice. This letter and the Employee Assignment, Arbitration
and Confidentiality Agreement (“Proprietary Information Agreement”) supersede
any previous arrangements, both oral and written, expressed or implied,
regarding the nature of your employment with Redfin. The at-will employment
relationship cannot be changed or modified orally, and may only be modified by a
formal written employment contract signed by you and the CEO of Redfin,
expressly modifying the at-will employment relationship.


Benefits & Other Redfin Policies:  During your employment, you may be eligible
for employee benefits consistent with Redfin’s practices and in accordance with
the terms of applicable benefit plans as they currently exist and subject to any
future modifications in Redfin’s discretion. If you accept employment with
Redfin you agree to follow Redfin’s rules and policies. Please understand that
Redfin reserves the right to modify, supplement, and discontinue all policies,
rules, benefit plans and programs at any time and in its sole discretion.


Work Status, Background Check & Proprietary Information Agreement: This offer is
contingent upon:
•
Verification of your right to work in the United States, as demonstrated by your
completion of Form I-9 upon hire and your submission of acceptable documentation
(as noted on Form I-9) within 72 hours of commencing work. Redfin is not
obligated to sponsor and/or successfully obtain citizenship for any employee
under a temporary visa or applying for residency in the United States.

•
Satisfactory completion of a background investigation.

•
The protection of confidential and proprietary information relating to Redfin’s
business and operations is and will continue to be of central importance to
Redfin.  For this reason, your agreement to the terms and conditions set forth
in the enclosed Proprietary Information Agreement, which includes provisions
relating to non-solicitation and non-competition, is a condition of employment
with Redfin.



This offer of employment is contingent upon all the terms above and is valid
until 5:00 p.m., September 13, 2019.


Non-Resident/Non-Citizen Status: Redfin is not obligated to sponsor and/or
successfully obtain citizenship for any employee operating under a temporary
visa or applying for residency in the United States. For the purposes of federal
immigration law, you




--------------------------------------------------------------------------------




will be required to provide to the Company documentary evidence of your identity
and eligibility for employment in the United States.


If the understandings stated in this letter are agreeable to you, please sign
below, keep one copy and return the original to me.  Please also sign and return
one copy of the Proprietary Information Agreement, included with this
correspondence.


If you need additional time to consider this letter and the attached Proprietary
Information Agreement, please ask.  We are very pleased to welcome you to
Redfin.


We believe that you will thrive here at Redfin, and look forward to building a
great business together.




Sincerely,


Redfin Corporation


Accepted:


/s/ Christian Taubman        10/13/2019
Christian Taubman            Date




